Citation Nr: 0024955	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  94-48 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
May 16, 1996.  

2.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period on and after May 16, 1996.  

3.  Entitlement to a compensable evaluation for chronic 
lumbar strain prior to December 5, 1997.  

4.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbar strain on and after December 5, 1997.  

5.  Entitlement to a compensable evaluation for psoriasis 
prior to December 5, 1997.  

6.  Entitlement to an evaluation in excess of 10 percent for 
psoriasis on and after December 5, 1997.  

ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from November 1968 to December 
1970.  

By rating action dated in February 1994 the Department of 
Veterans Affairs (VA) Regional Office Cleveland, Ohio, 
granted service connection for post-traumatic stress disorder 
effective January 11, 1993, and assigned a 10 percent 
evaluation for that condition effective from that same date.  
The veteran appealed for a higher evaluation for the post-
traumatic stress disorder.  In a February 1996 rating action 
service connection was established for skin and low back 
conditions effective from February 4, 1990, and the 
conditions were each rated noncompensable.  In an August 1998 
rating action the evaluation for the post-traumatic stress 
disorder was increased from 10 percent to 30 percent 
effective from May 16, 1996.  The evaluation for the skin 
condition was increased from zero percent to 10 percent 
effective January 27, 1998.  In an October 1998 rating action 
the evaluation for the low back condition was increased from 
zero percent to 20 percent effective from December 5, 1997.  
In a February 1999 rating action the 10 percent evaluation 
for the skin condition was made effective December 5, 1997.  
The veteran appealed for higher evaluations for the low back 
and skin conditions prior to and after December 5, 1997.  The 
case was initially before the Board of Veterans' Appeals 
(Board) in June 1999 when it was remanded so that the veteran 
could be afforded a VA travel board hearing in accordance 
with his request.  In August 1999 the veteran participated in 
a video conference with a member of the Board in lieu of the 
travel board hearing at the regional office.  The case is 
again before the Board for further appellate consideration.  

For reasons which will be set forth below, appellate 
consideration of the issues of entitlement to an evaluation 
in excess of 30 percent for post-traumatic stress disorder 
for the period on and after May 16, 1996, and entitlement to 
an evaluations in excess of 20 percent and 10 percent, 
respectively, for the veteran's low back condition and skin 
condition after December 5, 1997, is being deferred pending 
further action by the regional office.  

At the Board videoconference hearing in August 1999 the 
veteran noted that he had three rated disabilities which were 
rated 30, 20 and 10 percent disabling respectively; he 
questioned why he was receiving benefits at a combined 50 
percent level, rather than at a 60 percent level.  The issue 
of the correct combined rating has not been recognized as an 
appellate issue; however the Board would note that ratings 
are combined, rather than added.  As discussed in 38 C.F.R. 
§ 4.25, the efficiency of the individual is considered as 
affected by each condition, the most disabling being 
considered first.  Thus, a person with a 60 percent rating 
remains 40 percent efficient.  The effect of a further 30 
percent disability would leave only 70 percent of the 
efficiency remaining after consideration of the first 
disability (40 percent).  30 percent of 40 percent would be 
12 percent, thus there would be 28 percent efficiency 
remaining, making the combined rating 72 percent, not 100 
percent.  Applying these rules to the veteran's case, his 30 
percent rating combined with the 20 percent rating would 
result in a 44 percent rating, and 10 percent combined with 
that would be 50 percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  In February 1990 the veteran submitted claims for service 
connection for a skin condition and a low back disability.  
The claims were denied in a March 1990 rating action.  

3.  On January 11, 1993, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.  

4.  By rating action dated February 1994 service connection 
was established for post-traumatic stress disorder effective 
January 11, 1993.  The condition was rated 10 percent 
disabling effective at that time.  The veteran appealed for a 
higher rating for the post-traumatic stress disorder.  

5.  In a February 1996 rating action the evaluation for the 
post-traumatic stress disorder was increased from 10 percent 
to 30 percent effective May 16, 1996.  Service connection was 
established for skin and low back conditions effective 
February 4, 1990, on the basis of clear and unmistakable 
error in the March 1990 rating action.  Both were rated zero 
percent disabling from that date.  

6.  On December 5, 1997, the veteran submitted claims for 
increased ratings for the skin and low back disabilities.  

7.  In a January 1998 rating action the evaluation for the 
skin condition was increased from zero percent to 10 percent 
effective January 27, 1998.  The effective date was later 
changed to December 5, 1997.  In an October 1998 rating 
action the evaluation for the low back condition was 
increased from zero percent to 20 percent effective December 
5, 1997.  

8.  The evidence does not establish that the veteran's post-
traumatic stress disorder was productive of more than mild 
social and industrial impairment prior to May 16, 1996.  

9.  The February 1996 rating action granting service 
connection for low back and skin disabilities and evaluating 
each condition as zero percent effective February 4, 1990 was 
reasonably supported by the evidence then of record.  

CONCLUSIONS OF LAW

1.  An evaluation in excess of 10 percent for post-traumatic 
stress disorder prior to May 16, 1996, is not warranted.  
38 U.S.C.A. §§ 1155, 5107,5110 (West 1991); 38 C.F.R. 
§ 3.400, Part 4, Code 9411 (1999).  

2.  The February 1996 rating action granting service 
connection for low back and skin disabilities and evaluating 
each condition as zero percent effective February 4, 1990, 
did not involve clear and unmistakable error and is final.  
38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.105(a) (1999).

3.  Compensable evaluations for the veteran's low back and 
skin conditions prior to December 5, 1997, are not warranted. 
38 U.S.C.A. §§ 1155, 5107,5110; 38 C.F.R. § 3.400, Part 4, 
Codes 5292, 5295, 7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims for an 
evaluation in excess of 10 percent for post-traumatic stress 
disorder for the period prior to May 16, 1996, and the claims 
for compensable evaluations for a low back disability and a 
skin condition for the period prior to December 5, 1997, are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed.  

I.  The Claim for Entitlement to an Evaluation in Excess of 
10 Percent for
Post-traumatic Stress Disorder for the Period Prior to 
May 16, 1996.  

The veteran's service medical records including the report of 
his physical examination for separation from service do not 
reflect any complaints or findings regarding a psychiatric 
disability.  

The veteran was hospitalized by the VA during July 1976 for 
substance abuse and a skin condition.  Situational reaction 
depression was also diagnosed.  

On January 11, 1993, the veteran submitted a claim for 
service connection for post-traumatic stress disorder.  

In November 1993 the veteran was afforded a VA special 
psychological evaluation.  He indicated that he felt angry 
much of the time and had frequent headaches.  He also dreamed 
about situations that occurred while he was in Vietnam.  He 
did not trust any one and had no friends.  Since his 
discharge from service his longest job had lasted for about 
three years.  He would get paranoid and alienated himself 
from his co-workers and began missing work.  He would drink 
on his lunch hour and eventually would be fired.  He had been 
unemployed for about two years.  On observation there was no 
evidence of any delusions or hallucinations.  His thought 
processes were connected, coherent and relevant.  His memory 
was intact for recent and remote events and his affect was 
consistent with the content of his thinking.  The results of 
psychological testing were evaluated as highly exaggerated 
and therefore difficult to interpret.  It appeared that the 
veteran appeared to test worse than he actually was and, as 
result, the clinical scales had to be regarded as invalid.  

The veteran was afforded a VA psychiatric examination in 
December 1993.  It was noted that he had spent 10 months in 
Vietnam and had spent most of that time in combat.  The 
veteran related various traumatic incidents that had occurred 
while he was in Vietnam.  After being discharged from service 
he went back to work at a steel mill but drank and used drugs 
heavily, so that after three years he lost the job.  He had 
later worked for another company for three years but had been 
laid off.  Since that time he had not had a good job for any 
length of time.  He had been married and divorced three 
times.  He complained of flashbacks and being unable to get 
along with people.  

On examination the veteran did not present any thinking 
disturbance but seemed to be paranoid.  He stated that often 
people seemed to talk about him and call him names.  During 
the examination there was no indication of hyperalertness and 
his mood was appropriate.  Diagnoses were made of alcohol and 
drug addiction in remission for 11 months, mild post-
traumatic stress disorder and a mixed personality disorder.  
His Global Assessment of Functioning (GAF) was estimated at 
65.  

The regional office later received a VA hospital report 
reflecting the veteran's treatment from May to October 1993 
for conditions including post-traumatic stress disorder and 
alcohol dependency.  The veteran actively participated in 
group and individual psychotherapy sessions and bonded with 
other group members.  His psychological state was not 
symptomatic of major psychopathology.  His social functioning 
was good and he seemed to have adequate support from family 
and friends.  

In 1997 the regional office received medical records from a 
Federal correctional institution.  The veteran's sentence had 
commenced in February 1996 and he had been released in 
December 1997.  The records included a psychiatric 
consultation on May 16, 1996.  His history of depression and 
post-traumatic stress disorder was noted.  The veteran stated 
that he felt very anxious, sweated all the time, shook and 
had difficulty controlling his shaking.  He related that most 
of his nervousness began when he was in Vietnam.  After 
service he used drugs to take his mind off things.  He also 
used alcohol and Valium to calm his nerves and smoked 
marijuana.  He kept moving from one job to another.  He 
claimed periods of memory lapse and periods of blackout.  He 
also reported visual and auditory hallucinations and 
nightmares.  Most of the nightmares were about Vietnam.  He 
also had flashbacks occurring during the day and at night.  
On mental status examination there were symptoms of anxiety 
and depression.  He had paranoid ideation.  His attention and 
concentration were not significantly impaired.  The diagnoses 
included post-traumatic stress disorder, major depressive 
disorder and obsessive/compulsive disorder.  

Another report from the correctional facility and dated in 
September 1996 reflects that the veteran had various 
complaints.  He stated that every sound made him jump.  He 
felt that people talked about him.  He could not trust 
people.  He was sleeping better but awoke frequently with 
nightmares about Vietnam and violence.  On mental status 
examination his affect was mostly flat.  His attention and 
concentration were significantly impaired.  His insight was 
fair.  The diagnoses included schizoaffective disorder, 
history of post-traumatic stress disorder and history of 
obsessive-compulsive disorder.

A 10 percent evaluation is warranted for post-traumatic 
stress disorder when there is emotional tension or other 
evidence of anxiety productive of moderate social and 
industrial impairment.  A 30 percent evaluation requires 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms have resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. Part 4, 
Code 9411; effective prior to November 1996.  

A 10 percent evaluation is provided for post-traumatic stress 
disorder when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress or the symptoms are controlled by 
continuous medication.  A 30 percent evaluation is provided 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal) due to such symptoms as:  
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss such as forgetting names, directions and recent 
events.  38 C.F.R. Part 4, Code 9411; effective in November 
1996.

Prior to May 16, 1996, the veteran's post-traumatic stress 
disorder had been manifested by symptoms including nightmares 
and flashbacks about his experiences in Vietnam and inability 
to get along with people.  He seemed to be paranoid and he 
stated that people seemed to talk about him and call him 
names.  However, on the December 1993 VA psychiatric 
examination there was no indication of hyperalertness and his 
mood was appropriate.  The examiner described the post-
traumatic stress disorder as mild in nature.  The VA 
psychological testing in November 1993 yielded test results 
were highly exaggerated and appeared to make the veteran look 
worse than he actually was.  The evidence of record in the 
Board's judgment does not establish that the veteran's post-
traumatic stress disorder was productive of more than mild 
social and industrial impairment prior to May 16, 1996.  
Accordingly, entitlement to an evaluation in excess of 
10 percent under the provisions of Diagnostic Code 9411 prior 
to that time would not be warranted.  The psychiatric 
consultation at the Federal correctional institution on 
May 16, 1996, showed increased symptomatology resulting from 
the veteran's post-traumatic stress disorder and a 30 percent 
evaluation was assigned for the condition effective from that 
date.  However, that was the earliest date that the increased 
symptoms were manifested.  

II.  The Claim for Entitlement to a Compensable Evaluation
for Chronic Lumbar Strain for the Period Prior to December 5, 
1997.

The veteran's service medical records reflect that when he 
was examined for separation from service back trouble was 
reported.  It was indicated that he had fallen from a truck 
while in Vietnam.  

In February 1990 the veteran submitted a claim for service 
connection for a low back disability.  In a March 1990 rating 
action the regional office denied entitlement to service 
connection for a low back condition.  

When the veteran was examined by the VA in July 1991 he 
walked well and bent to within 1 inch from the floor.  Other 
motions were essentially normal.  Straight leg raising test 
was negative.  Supine straight leg raising was to about 80 to 
85 degrees and then he had low back pain.  X-ray study of the 
lumbar spine was normal.  The impressions included sprain of 
the lumbar spine with hypesthesia of the outer right leg.  

In a February 1996 rating action service connection was 
established for a low back disability effective February 4, 
1990, and the condition was rated noncompensable effective 
from that same date.  The condition was rated under 
Diagnostic Code 5295.  It was held that there had been clear 
and unmistakable error in the February 1990 rating action in 
failing to grant service connection for a low back strain.  

In March 1996 the veteran was sent a letter notifying him of 
the grant of service connection for a low back strain.  The 
letter was returned to the regional office by the Post Office 
as addressee unknown.  However, the record reflects that the 
veteran's VA compensation checks had been sent to the same 
address used in the March 1996 letter and had not been 
returned.  The veteran was incarcerated as of April 1996; 
however, he did not so notify the regional office until 
August 1996.  The U.S. Court of Appeals for Veterans Claims 
has held that the burden is on the VA to demonstrate that a 
notice was sent to a veteran's latest address of record.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  However, the Court 
has also stated that the veteran had a burden to keep the VA 
informed of his whereabouts.  If he does not do so, there is 
no obligation on the part of the VA to turn up heaven and 
earth to find him.  Even assuming that the veteran's 
contention is truthful, upon review of the record in this 
case, the Board can only conclude that the VA regional office 
took all necessary action to notify the veteran of the 
February 1996 rating action.  There is no requirement that 
notice be received; only that the VA make all reasonable 
effort to furnish it.  That action is accordingly final in 
the absence of clear and unmistakable error.

In the case of Fugo v. Brown, 6 Vet. App. 40 (1993), the U.S. 
Court of Appeals for Veterans Claims defined "clear and 
unmistakable error" as that kind of error of fact or law 
that when called to the attention of later reviewers 
compelled the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
the claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 C.F.R. § 3.400(o)(2).

Slight limitation of motion of the lumbar segment of the 
spine warrants a 10 percent evaluation.  38 C.F.R. Part 4, 
Code 5292.

A noncompensable evaluation is warranted for lumbosacral 
strain when there are slight subjective symptoms only.  A 10 
percent evaluation is provided when there is characteristic 
pain on motion.  38 C.F.R. Part 4, Code 5295.

At the time of the February 1996 rating action, the evidence 
included the July 1991 VA examination which showed that the 
veteran had an essentially full range of motion of the lumbar 
spine and an X-ray study of the lumbar spine was normal.  No 
significant functional impairment was shown.  Given the 
essential absence of any symptom set out within the rating 
criteria for a compensable evaluation, the Board is unable to 
conclude that the February 1996 rating action involved clear 
and unmistakable error.  It clearly was reasonable and 
consistent with the evidence of record at the time the 
decision was made. Thus, a compensable evaluation for the 
veteran's low back disability would not have been warranted 
at the time of the February 1996 rating action.

On December 5, 1997, the veteran submitted a claim for an 
increased rating for his low back disability.  In an October 
1998 rating action the evaluation for the low back condition 
was increased from zero percent to 20 percent effective 
December 5, 1997.  This action was based on additional 
evidence including a VA examination conducted in September 
1998 which reflected findings including tenderness and 
soreness over the paraspinal muscles and limitation of motion 
of the lumbar spine.

There is no additional medical evidence indicating any 
increase in severity of the veteran's low back condition 
prior to the receipt of his reopened claim for an increased 
rating for that disability on December 5, 1997.  Accordingly, 
under the circumstances, it follows that entitlement to a 
compensable evaluation for the veteran's low back condition 
prior to December 5, 1997, would not be warranted.  38 
U.S.C.A. 5110; 38 C.F.R. 3.400.

III.  The Claim for Entitlement to a Compensable
Evaluation For Psoriasis of the Elbows, Feet, Chest, and Arms 
for
the Period prior to December 5, 1997.  

The veteran's service medical records reflect that when he 
was examined for separation from service it was noted that he 
had a skin disease (psoriasis).  

A VA outpatient treatment record dated in May 1971 reflects 
that there was diffuse erythema and scaling about the 
veteran's hairline and about the neck.  There were also 
erythematous plaques on the trunk.  There was pitting of all 
of the fingernails.  The diagnosis was generalized chronic 
psoriasis vulgaris.  When he was seen in June 1971 his 
condition was much improved.  Psoriatic plaques were still 
present, but they were less severe and less extensive.  

When the veteran was hospitalized by the VA during April 1976 
for drug dependency, it was noted that physical examination 
was unremarkable except for evidence of psoriatic lesions on 
the skin.  Psoriasis was also diagnosed when he was 
hospitalized by the VA during July 1976 for substance abuse 
and situational depression.  

In February 1990 the veteran submitted a claim for service 
connection for a skin condition.  VA outpatient treatment 
records were later received reflecting that he was treated on 
several occasions in 1989 and 1990 for psoriasis.  When he 
was seen in February 1990 it was indicated that there were 
erythematous plaques on the trunks, abdomen and elbows.  

By rating action dated in March 1990 service connection was 
denied for psoriasis.  

When the veteran was examined by the VA in July 1991 there 
were no lesions on the scalp.  There was a 1-inch-in-diameter 
erythematous lesion in the region of the chin covered with 
silvery white scales.  Both elbows showed large patches of 
erythematous papule lesions measuring about 2 inches.  Both 
knees showed erythema with minimal scaling.  There were half-
inch-in-diameter isolated papules covered with whitish scales 
and a few isolated lesions on both legs.  The head and neck 
were essentially normal.  The diagnoses included psoriasis 
involving predominantly the elbows, knees, legs and chin.  

A VA outpatient treatment record dated in May 1993 reflects 
that the veteran's scalp was clear.  There were slightly 
raised erythematous plaques on the knees and elbows.  There 
was no nail pitting.  There were scales on the feet in a 
moccasin pattern as well as on the interdigital region.  The 
beard region was clear.  The assessments included psoriasis.  
It was indicated that he was doing well.  

The veteran was afforded a VA dermatological examination in 
February 1994.  He complained of itching, burning and pain 
involving both feet.  Warm weather caused his feet to sweat 
and increase the symptoms.  On examination there was erythema 
and scaling on the plantar surface of both feet and in 
between the digits.  There was also callous formation on the 
plantar surfaces of both heels.  The toenails of both feet 
were thickened and had a yellowish discoloration.  There were 
no apparent nervous manifestations.  The diagnoses were tinea 
pedis and onychomycosis.  Color photographs of the veteran's 
feet were taken and were included with the examination 
report.  

VA outpatient treatment records were later received by the 
regional office reflecting that the veteran was seen from 
1993 to 1994 for various conditions including his skin 
condition.  When he was seen in 1994 there were large 
erythematous plaques on the elbows that were thin and 
minimally scaly.  There were scattered erythematous plaques 
on the back and numerous plaques on the hands and forearms.  
There was nail pitting.  The assessment was plaque and 
guttates.  It was indicated that the lesions were relatively 
limited at the current time.  

As indicated previously, in a rating action dated in February 
1996 service connection was established for a skin condition, 
rated zero percent effective from February 4, 1990.  It was 
held that the February 1990 rating action had involved clear 
and unmistakable error in not granting service connection for 
a skin condition.  The VA took appropriate action to notify 
the veteran of the rating action.  Thus, the rating action 
became final in the absence of clear and unmistakable error.

A noncompensable evaluation is warranted for eczema with 
slight, if any, exfoliation, exudation or itching which is on 
a nonexposed surface or small area.  A 10 percent evaluation 
requires exfoliation, exudation or itching and involvement of 
an exposed area or extensive area.  38 C.F.R. Part 4, Code 
7806.

The evidence of record at the time of the February 1996 
rating action included the July 1991 VA examination which 
reflected erythematous lesions involving predominately the 
elbows, knees, legs and chin.  The VA dermatological 
examination in February 1994 reflected findings including 
erythema and scaling on the plantar surfaces of both heels.  
The VA outpatient treatment records showed erythematous 
plaques involving the elbows, back, hands and forearms; 
however, it was indicated that the lesions were relatively 
limited.  As described, these lesions do not involve an 
exposed surface or extensive area, thus, the Board is unable 
to conclude that the February 1996 rating action involved 
clear and unmistakable error since it was reasonably 
supported by the evidence of record at that time.  It follows 
that a compensable evaluation for the veteran's skin disorder 
would not be warranted as of February 1996 or earlier.

On December 5, 1997, the veteran submitted a claim for an 
increased rating for his skin condition.  In a January 1998 
rating action the evaluation for the skin condition was 
increased from zero percent to 10 percent effective from 
January 27, 1998.  Later, the effective date for the increase 
was changed to December 5, 1997.  The increase was based on 
VA outpatient treatment records after the claim which 
included a January 1998 examination by the dermatological 
clinic reflecting large plaques on the veteran's elbows, 
knees and sacrum as well as patches on his face.  There were 
also numerous guttate lesions on the veteran's trunk and 
extremities.  The spread of the lesions to involve exposed 
areas and much more of the body surface permitted the 
increased rating which was awarded.  

However, as in the case of the veteran's low back disability, 
there is no medical evidence reflecting an increase in 
severity of the veteran's skin condition prior to receipt of 
his reopened claim on December 5, 1997.  Accordingly, a 
compensable evaluation for the skin disorder would not be 
warranted prior to that time.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

The Board has carefully reviewed the entire record with 
regard to the veteran's claims for an evaluation in excess of 
10 percent for post-traumatic stress disorder prior to 
May 16, 1996, and entitlement to compensable evaluations for 
a low back disability and skin condition prior to December 5, 
1997; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue 
regarding those matters.  38 U.S.C.A. § 5107.  

ORDER

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder prior to May 16, 1996, is not 
established.  Entitlement to compensable evaluations for 
chronic lumbar strain and psoriasis prior to December 5, 
1997, is not established.  The appeal is denied to the extent 
indicated.  


REMAND

With regard to the veteran's claims for an evaluation in 
excess of 30 percent for post-traumatic stress disorder for 
the period on and after May 16, 1996, and for evaluations in 
excess of 20 percent and 10 percent, respectively, for his 
low back condition and skin condition for the period on and 
after December 5, 1997, the veteran testified at the August 
1999 video conference that his post-traumatic stress 
disorder, low back disability and skin condition were all 
getting worse.  He indicated that he was being treated at VA 
medical facilities for those conditions.  He stated that he 
attended group therapy every Friday for his post-traumatic 
stress disorder.  He went to a pain clinic for his back.  He 
also had physical therapy for his back.  He related that he 
had constant itching and that he had flareups of his 
psoriasis due to stress and the psoriasis would crack and 
bleed.  He indicated that his claim for Social Security 
benefits had been approved but he had not as yet received any 
benefits.  He indicated that he had degenerative disc disease 
involving his lumbar spine.  He indicated that he was 
unemployed and not able to work.  He related that he was 
taking medication for his post-traumatic stress disorder but 
the medicine only made him drowsy and did not help him with 
his nerves.  He stated that his memory was very short.  He 
indicated that he had not had a drink since 1991.  

The record discloses that the veteran's last detailed VA skin 
examination was conducted in February 1994.  His last VA 
detailed psychiatric examination was conducted in January 
1998.  He was afforded a VA examination in September 1998 for 
his low back; however, there was no indication whether pain 
associated with his low back condition limited functional 
ability during flareups or with extended use or whether the 
low back exhibited weakened movement, excessive fatigability 
or incoordination.  The Board believes that additional 
medical information would be desirable.  Accordingly, under 
the circumstances, the case is REMANDED to the regional 
office for the following action:  

1.  The regional office should contact 
the VA Medical Center, Cleveland (Wade 
Park), and request that that facility 
provide copies of all outpatient 
treatment records reflecting treatment of 
the veteran for his post-traumatic stress 
disorder, low back disability and skin 
disorder subsequent to January 1999.  Any 
such records obtained should be 
associated with the claims file.  

2.  The regional office should also 
contact the Social Security 
Administration and request that that 
agency provide copies of all medical 
records that formed the basis for the 
decision by that agency to award Social 
Security benefits based on disability to 
the veteran.  Any such records obtained 
should also be included with the claims 
file.

3.  The veteran should then be scheduled 
for special psychiatric, orthopedic, 
neurologic and dermatological 
examinations in order to determine the 
current nature and severity of his post-
traumatic stress disorder, low back 
strain and skin disorder.  All indicated 
tests and studies should be conducted and 
all clinical manifestations attributable 
to each condition should be reported in 
detail. An opinion should be provided by 
the orthopedic examiner regarding whether 
pain associated with the low back 
condition significantly limits functional 
ability during flareups or with extended 
use.  Voyles v. Brown, 5 Vet. App. 451, 
453 (1993).  It should be noted whether 
the clinical evidence is consistent with 
the severity of the pain and other 
symptoms reported by the veteran.  The 
orthopedic examiner should also indicate 
whether the low back exhibits weakened 
movement, excessive fatigability or 
incoordination.  Lathan v. Brown, 
7 Vet. App. 359 (1995); DeLuca v. Brown, 
8 Vet. App. 202 (1995).  The claims file 
should be made available to the examiners 
for review prior to conducting the 
examinations.  

4.  The regional office should then 
review the veteran's claims.  If the 
determination regarding any of the 
remaining issues on appeal remains 
adverse to the veteran, he should be sent 
a supplemental statement of the case and 
be afforded the appropriate time in which 
to respond.  

When the above action has been completed the case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.  No action is required of the veteran 
until he receives further notice.  

The purpose of this REMAND is to obtain clarifying 
information.  The Board intimates no opinion as to the 
disposition warranted regarding the remaining issues on 
appeal pending completion of the requested action.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals



 



